224 F.3d 727 (7th Cir. 2000)
Nikolas Malacara, Plaintiff-Appellant,v.City of Madison, City of Madison Water Utility  Division, Chuck Englehart, Gail Glasser  and George Holden, Defendants-Appellees.
No. 99-3613
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 3, 2000
Decided August 18, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98-C-854-C--Barbara B. Crabb, Judge.
Before Flaum, Chief Judge, and Bauer and Williams,  Circuit Judges.
Bauer, Circuit Judge.


1
Nikolas Malacara, a  Hispanic male, began working for the City of  Madison in 1987 as a seasonal maintenance  employee in the City's Parks Division. In 1989,  he was given a permanent position as a  Maintenance Worker I in the Water Utility Supply  Section where he remains today. During this time,  Malacara requested cross training in other jobs  within the Water Utility. All cross-training  requests are handled by the employees supervisor,  in this case Earl Cheek. Malacara claims that all  his requests were denied. Then in 1995, he  applied, but was not hired, for a Maintenance  Mechanic I position.


2
Malacara filed suit claiming that he was  racially discriminated against by not being  allowed to cross-train and by not being hired for  the Maintenance Mechanic I position, in violation  of 42 U.S.C. sec.sec. 1981 and 1983 and Title  VII. The district court granted a motion for  summary judgment finding that no reasonable jury  could conclude by a preponderance of the evidence  that the defendants discriminated against  Malacara on the basis of race. Malacara appeals  that decision.


3
We review de novo the district court's granting  of summary judgment. Miranda v. Wisconsin Power  & Light Company, 91 F.3d 1011, 1014 (7th Cir.  1996). Summary judgment is proper "if the  pleadings, depositions, answers to  interrogatories, and admissions on file, together  with the affidavits, if any, show that there is  no genuine issue as to any material fact and that  the moving party is entitled to a judgment as a  matter of law." Celotex Corp. v. Catrett, 477  U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d  265 (1986). We must view the evidence in favor of  the nonmoving party. Miranda, at 1014.


4
Because Malacara did not present direct evidence  that he was discriminated against by defendants'  failure to promote him or provide him training in  maintenance, the district court used the burden  shifting formula established by McDonnell Douglas  Corp. v. Green, 411 U.S. 792, 802-805 (1973), to  determine whether discrimination occurred. In a  failure to train claim the plaintiff must  demonstrate: (1) that he is a member of a  protected group; (2) that the City of Madison  Water Utility Division provided training to its  employees; (3) that he was eligible for training;  and (4) that he was not provided training under  circumstances giving rise to an inference of  discrimination, i.e., that he was denied training  given to other similarly situated employees who  were not members of the protected group. Pafford  v. Herman, 148 F.3d 658, 667 (7th Cir. 1998). In  order to establish a prima facie case of race  discrimination Malacara must show: (1) that he  belongs to a racial minority; (2) that he applied  and was qualified for a job for which the  employer was seeking applicants; (3) that,  despite his qualifications, he was rejected; and  (4) the position was given to someone of a  different race who had similar or lesser  qualifications. Perdomo v. Browner, 67 F.3d 140,  144 (7th Cir. 1995).


5
Once the prima facie case is established, the  burden of production shifts to the defendant to  articulate a legitimate, nondiscriminatory reason  for its actions. Miranda, at 1015. The burden of  persuasion remains with the plaintiff at all  times. St. Mary's Honor Center v. Hicks, 509 U.S.  502, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993). If  the defendant articulates a nondiscriminatory  reason, it has satisfied its burden and the  plaintiff must then establish that defendant's  reasons were pretextual. Id.; Perdomo, at 144.  Applying this formula, the district court  determined that no reasonable jury could find  that race played a role in the defendant's  failure to train claim or the decision not to  hire Malacara for the Maintenance Mechanic I  position.


6
The district court determined that the  defendants met their burden of production and did  not address whether Malacara established a prima  facie case. Where the defendant has met its  burden, it is irrelevant whether a prima facie  case has been made. Sample v. Aldi, 61 F.3d 544  (7th Cir. 1995). Because we agree with the  district court's determination that the  defendants met their burden of production under  McDonnell Douglas, we will not address whether a  prima facie case was in fact established.  Defendants established several legitimate,  nondiscriminatory reasons for not cross-training  or hiring Malacara.


7
Malacara argues that Tim Sullivan received  opportunities to cross-train that he did not.  Sullivan, a white male, was hired in 1994 as an  hourly employee in the Supply Section.  Specifically, Malacara asked for cross-training  in the Maintenance Section. In 1994, Cheek lent  Sullivan to the Maintenance department instead of  Malacara, citing staffing shortages and his  preference to move hourly employees.


8
Cheek considered Sullivan's transfer as a  temporary employee loan, not a training transfer.  He testified that it was his general practice to  transfer hourly employees rather than permanent  employees. Cheek loaned Sullivan, an hourly  employee, rather than Malacara because he had  less regularized duties. Malacara, a permanent  employee, had set job responsibilities which were  harder to replace. Sullivan was lent to alleviate  a staff shortage, not for the purposes of  training. Malacara was told he could not be  spared. This was not an uncommon reason to deny  employees requests. He contends that the shortage  was in Sullivan's position and not in his. The  fact remains however that the decision was within  Cheek's discretion of who to loan to the  Maintenance Section.


9
Other employees were denied cross-training as  well. Theresa Peters verbally requested cross-  training and was told that "it was not a good  time to do cross-training." Frank Rane and Jack  Henderson, both white employees, were denied  their requests in writing. Further, defendants  established that Malacara did in fact receive  cross-training on at least two occasions,  including meter-reading in the Supply Section and  training in the Distribution Section. There is no  evidence that the plaintiff was treated  differently than similarly situated employees in  his request for cross-training nor is there any  evidence that race was a factor in those  decisions. The district court properly dismissed  Malacara's cross-training claims.


10
Malacara next argues that defendants failed to  promote him to the position of Maintenance  Mechanic I because of race. Chuck Englehart and  Gail Glasser conducted the interviews of the  certified candidates. They used the same  questions and topic material for each candidate.  Each interview began with a description of the  duties of the position. Again, we will only  discuss whether the defendants established  legitimate, nondiscriminatory reasons for not  promoting Malacara.


11
First, the defendants' decision was based on  which candidate they believed to have the most  relevant experience for the duties of Maintenance  Mechanic I position, not on race. The Maintenance  Mechanic I position required more advanced skills  than Malacara possessed. Malacara's experience  involved janitorial and lawn care work. Much of  the experience Malacara indicated on his  application included informal jobs for his family  or friends and described them as being  "sporadic." He failed to provide in his  application the information necessary for the  defendants to verify these experiences. The  defendants determined that while he had some  related experience, he lacked the direct  experience that Sullivan possessed.


12
Sullivan provided the information necessary to  verify his work history. He had held numerous  positions relating to maintenance. He worked in  the service and parts departments for several  golf cart manufacturers with duties which  included tune-ups and major overhauls of golf  carts and utility vehicles. While working for the  Water Utility, Sullivan maintained fans and  pumps, heating and ventilating equipment,  repaired chlorinators and fluoridators, valves  and other equipment in the pump houses, and  removed, installed, and repaired well pumps and  booster pumps. These are all tasks that were part  of the primary duties listed for a Maintenance  Mechanic I and which could be verified.


13
Englehart and Glasser found that Sullivan  provided a more accurate, complete understanding  of the responsibilities and expectations of a  Maintenance Mechanic I than Malacara did during  his interview. Sullivan exhibited a better  understanding that the responsibilities included  repair and maintenance of in-unit wells and  buildings. Without personal knowledge of  Sullivan's responses, Malacara can not dispute  the defendants' opinion that Sullivan had a more  accurate understanding than him.


14
Finally, defendants argue that their prior  experience with each of the candidates and the  work histories within the Water Utility played an  important role in their decision. Malacara had  several instances of unsafe conduct that violated  the Water Utility Safety policies. Malacara had  been seen by Cheek riding on top of a lawn  tractor's backrest. He was told to sit down and  that it was unsafe. Glasser and Englehart  witnessed Malacara make a right hand turn  directly in front of a Madison Metro bus in a  Water Utility vehicle. Englehart also witnessed  him recklessly back into a well unit door with a  Water Utility vehicle. Englehart further believed  him to be sloppy from his observations when they  were co-workers. These instances reflected poorly  on Malacara's application for the Maintenance  Mechanic I position. The other candidates,  Sullivan, Peters and Henderson, had good work  histories.


15
The defendants determined that Sullivan was the  more qualified candidate for the position and  went on to say that had Sullivan not taken the  job, the position would have been offered to  Peters and then Henderson, and if they had  declined, they would have interviewed a new pool  of applicants.


16
Defendants established legitimate, non-  discriminatory reasons for not hiring Malacara.  An employer may hire or refuse to hire an  employee "for a good reason, a bad reason, a  reason based on erroneous facts, or for no reason  at all, as long as its action is not for  discriminatory reason." Bruno v. City of Crown  Point, Ind., 950 F.2d 355, 364 (7th Cir. 1991)  (quoting Nix v. WLCY Radio/Rahall Communications,  738 F.2d 1181, 1187 (11th Cir. 1984)). There is  no evidence that a reasonable jury could find  that the defendants failed to hire Malacara based  on race.


17
The district court correctly found that Malacara  failed to satisfy his burden on summary judgment  and properly granted judgment for the defendant  on both his failure to cross-train and failure to  hire claims. Affirmed.


18
Williams, Circuit Judge, dissenting in part.


19
Although I agree with my colleagues' assessment  of Malacara's failure to train claim, I must  disagree with their conclusion that no reasonable  juror could find that defendants failed to  promote Malacara on the basis of race. In  reviewing Malacara's claims, the majority focuses  solely on the issue of whether defendants  established a "legitimate, nondiscriminatory  reason for not promoting Malacara." Since both  parties already agree that defendants met their  burden, which is merely one of production, the  proper focus should be on whether or not Malacara  has presented sufficient evidence to create a  genuine issue as to whether or not the proffered  reason is pretextual. Instead of doing this,  however, my colleagues rely solely on defendants'  version of the evidence and give little or no  credence to Malacara's version.


20
The line which purports to distinguish the  questions that are to be examined by a trier of  fact from those that are to be decided by a judge  can at times be difficult to discern. Walking  this line becomes particularly problematic for  the judge contemplating a motion for summary  judgment involving claims of discrimination in  the workplace, as is the case here. Taking note  of this difficulty, the Supreme Court has  recently offered guidance in the form of Reeves  v. Sanderson Plumbing Prods., Inc., ___ U.S. ___,  129 S.Ct. 2097, 2110 (2000). In Reeves, the Court  reviewed a plaintiff's ADA claim on a motion for  judgment as a matter of law under Federal Rule of  Civil Procedure 50. The case nonetheless offers  important guidance, since the method of proof in  ADA and Title VII cases is similar and the  standard for Rule 50 motions mirror the standard  used in Rule 56 summary judgment motions.


21
The Reeves Court focuses on the plaintiff's  burden to create a genuine issue as to pretext.  The Court's decision reinforces the notion that  when considering whether sufficient evidence  exists to submit a question to the jury, a court  need look only to the evidence and reasonable  inferences that tend to support the case of the  non-moving party. "That is, the court should give  credence to the evidence favoring the nonmovant  as well as that 'evidence supporting the moving  party that is uncontradicted and unimpeached, at  least to the extent that the evidence comes from  disinterested witnesses'" Id. at 2110 (citing 9A  C. Wright & A. Miller, Federal Practice and  Procedure sec.2529, 300 (2d ed. 1995)). With the  decision in this case, the majority does exactly  what the Supreme Court in Reeves expressly  proscribes. They have "disregarded critical  evidence favorable to petitioner--namely, the  evidence supporting petitioner's prima facie case  and undermining respondent's nondiscriminatory  explanation." Id. at 2111. A review of the facts  that are absent from the majority opinion, but  found in the record, is instructive and is  necessary for analysis of the pretext issue.


22
In his position as Maintenance Worker I,  Malacara worked under the direct supervision of  Earl Cheek ("Cheek") and was responsible for  basic maintenance as well as maintenance and  repair of grounds-keeping equipment. Malacara has  experience in maintenance and repair and hoped to  one day obtain a position as a Maintenance  Mechanic I with the City. Malacara informed Cheek  that he would like to obtain job assignments and  training in the Maintenance Section, so that he  could gain the experience needed to qualify for  a permanent job as a Maintenance Mechanic.  Malacara also made his desire to work as a  Maintenance Mechanic known to the Division  Operations Manager, George Holden ("Holden").  Holden discouraged Malacara and told him that the  move he was hoping to make was a very big one and  that "that just wasn't done." The union steward,  Alice Grob ("Grob"), testified that minorities at  the Water Utility Division are given more  discipline and fewer opportunities for  advancement, while less qualified, white  employees are provided ample training  opportunities and career guidance.


23
In April 1994, the City hired Tom Sullivan  ("Sullivan"), a white male. Initially, Sullivan  was assigned to grounds-keeping and worked with  Malacara. In mid-1994, Sullivan was given a work  assignment in the Maintenance Section. In mid-  1995, Sullivan was given a permanent position as  a Maintenance Worker I in the Water Utility  Division, Distribution Section, but was loaned  back to the Maintenance Section where there was  a staff shortage. The union contract prohibited  the City from hiring hourly employees to fill in  permanent positions. Since Sullivan had been an  hourly employee, Malacara voiced his objection to  Sullivan's hiring.


24
In the spring of 1995, the permanent position  for Maintenance Mechanic I opened and both  Malacara and Sullivan applied. The minimum  qualifications for the position included: (1)  three years experience in skilled building and  mechanical repair work and (2) knowledge of and  ability to perform skilled building and  maintenance repair tasks. The parties dispute the  level of experience each applicant had. Malacara  had more formal education in electronics, home  and auto repair, plumbing and welding than  Sullivan. However, in the Water Utility Division,  he spent most of his time on the lawn crew, from  1989 to the time he filed suit. Malacara says he  performed some maintenance, and appellees admit  that he received some training in meter reading.  Appellees discount Malacara's experiences before  joining the City as work for family and friends  and sporadic home and auto repair. Sullivan had  prior experience working on golf-carts and  experience with the Water Utility Division in the  Maintenance Section. During his time with the  City, he performed some grounds-keeping tasks and  did some work at Water Utility buildings.


25
Judy Hughes ("Hughes") of the City's Human  Resource's department screened all applications  for basic minimum qualifications, and then  conducted a series of tests and compiled a list  ranking all remaining applicants for the  Maintenance Mechanic I position ("certification  process"). This process was done whenever a new  position became available. Under the City's  hiring policy, candidates were informed that  their ranking on the eligibility list does not  necessarily translate into departmental  preference for the hiring decision. Malacara  scored well on the tests and the experience  ranking. He got the highest score on the test and  when his work history was evaluated, he received  40 points. Sullivan received less than 17 points  and had the second lowest work history rating.  Overall, Malacara tied for second in the final  ranking. Sullivan was ranked second to last. When  Glasser and Englehart later reviewed the same  information about Malacara's work history, they  concluded that Malacara did not meet minimum  qualifications.


26
As for Malacara's performance record on the  job, he was never formally disciplined for any of  the three separate incidents Glasser and  Englehart say colored Malacara's record. He was  never told his work was deficient or that he had  committed a safety violation. Malacara explains  that he sat on the top of the backseat of the  tractor because the grass he was cutting would  get in his eyes, but after he received safety  goggles, he discontinued the practice. Further,  Malacara claims that Glasser laughed about his  incident with the bus and that Englehart left the  well unit door open that he hit with the City  truck. Additionally, while Englehart had formed  the impression that Malacara did sloppy work when  they were co-workers, Cheek, Malacara's immediate  supervisor, reported favorably on Malacara when  asked for an evaluation of his work. Glasser  contends that Cheek told her otherwise.


27
In addition, Malacara reported to the City's  affirmative action office that he had been  discriminated against. Grob testified that a  worker in that office, Nancy Curtis ("Curtis"),  wondered why Malacara was not hired even though  Curtis told Malacara he had not suffered from  discrimination. However, Curtis informed Grob  that the real reason Malacara was not hired was  because Glasser believed Malacara was the kind of  Hispanic other Hispanics did not want in their  community. When Malacara confronted Glasser about  the hiring decision, she responded that the best  candidate had been hired. She did not inform  Malacara that he was not qualified or that he had  committed safety violations. Malacara later  received a memo from Glasser detailing his  perceived deficiencies.


28
While these facts do not all necessarily work  in Malacara's favor, they certainly offer a  different picture of the case than that presented  in the majority opinion. The real issue in this  case is whether defendant's proffered explanation  for not promoting Malacara is pretextual. When  examining this issue with Malacara's facts and  only defendants' uncontradicted evidence in mind,  as Reeves says we must, it becomes clear that a  genuine issue does exist.


29
Pretext can be established "by proving one of  the following: (1) [d]efendant's explanation had  no basis in fact, or (2) the explanation was not  the real reason, or (3) at least, the reason  stated was insufficient to warrant'" the adverse  job action. Hughes, 20 F.3d 745, 747 (7th Cir.  1994), (quoting Lenoir v. Roll Coater, Inc., 13  F.3d 1130, 1133 (7th Cir. 1994)). The question in  cases turning on pretext is "whether [plaintiff]  has created a genuine issue concerning the  sincerity of the proffered reasons" given for the  adverse employment action. Sarsha v. Sears,  Roebuck & Co., 3 F.3d 1035, 1039 (7th Cir. 1993).


30
In my view, the facts surrounding this issue  present a text-book example of an issue that  should proceed to trial--it is classic "he said,  she said." This time, however, defendants are the  ones with the self-serving affidavits and the  plaintiff has the objective evidence. Appellees  argue that Malacara's reliance upon the objective  evaluation measures, which rank Malacara higher  than Sullivan, is misplaced. Yet, the test scores  and eligibility list rankings, while not binding  on Glasser and Englehart when they made their  decision, are certainly probative here.  Regardless of whether Glasser and Englehart were  bound by the rankings and test scores, these  measures suggest Malacara was more qualified than  Sullivan. While appellees present evidence that  Malacara was not qualified, in the form of  affidavits and deposition testimony from Glasser  and Englehart, Malacara presents evidence, in the  form of a high test score, a high relevant  experience ranking, and positive evaluations of  his work by his immediate supervisor, that he  was.


31
Furthermore, appellees maintain that Sullivan  worked eighteen months in the Maintenance  Division getting "on-the-job" experience.  However, there is testimony that Sullivan was  just a helper and was not really working as a  maintenance mechanic. This calls into question  whether the eighteen month stint on loan to the  Maintenance section was as valuable, for  Sullivan, as appellees claim. Of course, Malacara  maintains that this experience is exactly what he  had requested on several occasions and had been  denied the opportunity to get that experience.  Moreover, he actually did obtain some experience  performing tasks similar to those required by a  Maintenance Mechanic I employee. Appellees state  that Malacara obtained "extensive cross-training  in the Distribution section" and while there,  "received training as an Operator I driving dump  trucks as well as lead replacement experience,  and experience repairing mains, repairing and  replacing hydrants, and installing valves and  services." Appellees Br. at 34. This contradicts  their claim that "[p]rior to applying for the  Maintenance Mechanic I position, all of  Plaintiff's work for the City of Madison and in  the Water Utility involved janitorial and lawn  care work." Appellees Br. at 46.


32
In addition, a close look at all of the  evidence raises several questions as to the  veracity of appellees' proffered reasons for not  promoting Malacara. This court has held that  plaintiffs may establish pretext by "simply  attack[ing] the credibility of the employer's  proffered reason for termination." McCoy v. WGN  Continental Broadcasting Co., 957 F.2d 368, 372  (7th Cir. 1992). In defense of their actions,  appellees contend that they failed to promote  Malacara because he was, in fact, not qualified  for the Maintenance Mechanic I position, that his  application was inadequate, his interview  unsatisfactory and his work record tainted by  reports of sloppiness and unsafe behavior. A  number of inconsistent facts belie this  contention.


33
First, Glasser claims Malacara did not provide  reference numbers for his prior employers or  sufficient descriptions of his past work  experience and that this prevented her from  verifying the true extent of his qualifications.  At the same time, Malacara presented evidence  that she took notes saying his references were  "OK." According to Malacara, Glasser also  reported that she did not need his references  because she would check with his supervisor at  the City. This is conflicting testimony that  calls into question the veracity of Glasser's  explanation.


34
Second, the interview ratings calculated by  Glasser and Englehart were more subjective  measures, albeit important and legitimate ones,  than those obtained in the certification process.  In contrast, the more objective evidence, test  scores and work history scores suggest that  Malacara was at least one of the most qualified  candidates and certainly more qualified than  Sullivan. Glasser and Englehart reviewed the  exact same work experience information as Hughes  did, yet they came to a completely different  conclusion. The conflicting valuations of  Malacara's work experience present an important  question of fact and raise questions about  Glasser and Englehart's subjective determination.


35
Third, there is nothing in the record, besides  Englehart and Glasser's self-serving testimony,  to suggest that Malacara had performed his job  unsatisfactorily or even sloppily, as appellees  indicate. Malacara's direct supervisor, Cheek, is  reported to have given Malacara a favorable  evaluation. However, Glasser says Cheek gave a  less than positive appraisal of Malacara's work.  This, of course, is another fact question.  Furthermore, while appellees point to three  separate incidents to establish Malacara's  sloppiness and disregard for safety and as the  major reason he was not promoted, Malacara's  official performance record is clean. He was  never formally (or informally) disciplined.


36
Malacara's pre-interview test scores, his work  history rankings, his performance record,  Sullivan's arguably lesser qualifications,  Cheek's positive appraisal of Malacara's work,  the contradicted reports of Malacara's alleged  sloppy work and contradictory statements  regarding the type of experience Malacara  received at the City call into question the  veracity of appellees' proffered reason for not  promoting Malacara. "[I]f a plaintiff convinces  the trier of fact that it is more likely than not  that the employer did not act for its proffered  reasons, the employer's decision remains  unexplained and the inferences from the evidence  produced by the plaintiff may be sufficient to  prove the ultimate fact of discriminatory  intent." McCoy, 957 F.2d at 372.


37
Rarely have I seen a set of facts so clearly  pointing to the need for resolution before a  trier of fact. The court will not render summary  judgment if "a reasonable jury could return a  verdict for the nonmoving party." Sullivan v.  Cox, 78 F.3d 322, 325 (7th Cir. 1996) (citing  Anderson v. Liberty Lobby, Inc., 477 U.S. 242,  248 (1986)). This summary judgment standard is to  be applied rigorously where intent and  credibility are central issues. Wohl v. Spectra  Manufacturing, 94 F.3d 353, 354 (7th Cir. 1996).  Appellees' intentions and credibility are the  crux of the case here. Malacara presents ample  evidence to call into question the intentions and  credibility of both Glasser and Englehart and to  suggest that the reasons offered to support the  decision to promote Sullivan were a pretext for  discrimination. If Malacara presented sufficient  evidence that appellees proffered reasons were  "unworthy of credence" then he has shown pretext.  See Johnson v. University of Wisconsin-Milwaukee,  783 F.2d 59, 63 (7th Cir. 1986). At the very  least, there was enough evidence here to send the  case to a jury so that a trier of fact could  decide the issue. Accordingly, I respectfully  dissent.